NDFL 245B (Rev. l 1116) indgment in a Criminal Casc
Siieet 1

UNITED STATES DiSTRiCT COURT
Northern District of Florida

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v~ )
JEREMY RANDONE MRPER_HLES § CBSB Nllmb€l‘i 311801`61-UUi/MCR
§ USM Numbei-; 26092-017 7
) ' 'l`homas Keith (Appointed ~ AFPl))
) Defendant’s Attorney

'I`HE_ DEFEN])ANT:
pleaded guilty to count(s) One and Two of the lndictment on August 2, 2018

|:i pleaded nolo contendere to count(s)
which was accepted by the couit. 7

 

|:i Was found guilty on count(s)
after a plea of not guiltyl

 

The defendant is adjudicated guilty of these offenses:

'I`itle & Section Nature of Offense _ Offense Ended Count
18 U.S_.C. §§ 922(g)(1) and Possession of a Firearm by a Convicted Feion January 24, 2018 ' One
924(€0(2))
26 U.S.C.- §§ 5861(d) and 5871 Possession of an Unregistered Firearm January 24, 2018 Two
The defendant is sentenced as provided in pages 2 through 7 ofthis judgment Tiie sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
|:I The defendant has been found not guilty on count(s)

 

i:i Count(s) _ [:] is i:| are dismissed on the motion of the United States.

 

' lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

Noveinber 2, 2018

Datc of imposition of Judgment

w mw

Signature of Judge d

M. Casey Rodgers, United States I)istrict Judge
Name and '1`itfe ofJudge

November 1674 , 2018

Datc

 

NDFL 24513 (Rev. l 1116) Judgment in a Criminal Case

Slicct 2 - imprisonment

 

Judgmeat _ Page 2 of 7

DEFENDANT: JEREMY RANDONE HARPER-]iLES
CASE NUMBERZ 3: l 8cr6l-001/MCR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federai Bureau of Prisons to be imprisoned for a total term of:

20 months as to Counts One and Two, with credit for time served since July 6, 2018. Said counts to run concurrently, one with the
other and to run concurrently to any yet to be imposed sentence in Escarnbia County, Fiorida, Case No. 18~CF-433.

_)‘j v

l]t.."<‘

The court makes the foiiowing recommendations to the Bureau of Prisons: _
The court recommends that the defendant be designated to a Bureau of Prisons facility for confinement as near to Pensacola,
Florida, as reasonably possible so that he may receive regular visitation from family,-

The defendant should be evaluated for his dental health and for injury to his Achilies tendon upon arrival to the designated
BOP facilityl ' `

The court identities the defendant as a person in need of a focused, intensive substance abuse treatment program, both during
incarceration and on reentry through a residentiai reentry center.

The court recommends the defendant’s placement into the BOP’s Residential Drug Abuse Prograrn. Additionally, while
awaiting placement into RDAP, or, if deemed ineligible for RDAP due to the time of sentence, or for any other reason, the
court orders the defendant to complete Drug Education classes and fully participate in the BOP’s nonresidentiai drug abuse
treatment program. Further, the court recommends that the defendant participate in any cognitive behavioral therapy
programming available `

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

l:l all wm me l:l a.m. l:l p.rn. on

l:l as notified by the United States Marshal.

 

The defendant shail surrender for service of sentence at the institution designated by the Bureau of Prisons:
i:l before 2 p.m. on
l:l as notified by the United States l\/iarshal.

 

l:l as notified by the Probation or Pretriai Services Ofiice.

RETURN

l have executed this judgment as follows:

at

Defendant delivered on to

 

 

W , with a certified copy of this judgment

 

 

UNITED STATES MARSl`lAi_.

By

 

DEPUTY UNlTED STATES M_ARSHAI.

NDFL 2458 (Rev. i 1116) Judgmcni in a Criminal Casc
' Slicct 3 ~»- Superviscd Release

 

iudgrnent_l’age 3 of 7

DEFENDANT: JEREMY RANDONE HARPER-HLES
CASE NUMBER: 3:1801'61~001/MCR

SUPERVI_SED RELEASE

Upon release from iinprisonrnent, you will be on supervised release for a term of:
3 years as to Counts One and Two, with terms to run concurrently, one with the other.

MANDATORY CONDITI(}NS

i. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substancel
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court
l:| The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of futu1e substance abuse. (check grappiicable)

4. lX] You must cooperate in the collection of DNA as directed by the probation officer. (check grapp!icabie)

5. |____| You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U. S. C § 16901, er seq.) as
directed by the probation officer, the Bureau of Piisons, or any state sex offender registration agency in the location wheie you
reside, worl<, are a student, or were convicted of a qualifying offense (check dapph'cable)

6, ' |:l You must participate in an approved program for domestic violence. (check yappiicabi‘e)

You must comply with the standaid conditions that have been adopted by this court as well as with any ethel conditions on the attached
Page-

NDFI. 2453 (Rev._ l l/l 6) Judgment in a Criniinal Casc

 

Sheel 3A _ Supervised Release
' iudgmentiPage 4 of 7

 

DEFENDANT: JEREMY RANDONE HARPER-JILES
CASE NUMBER: 3:l8cr61-0()l/MCR `

_ STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. if you plan to change where you live or anything about your living

ari angements (such as the people you live with), you must notify the pi obation officer at least 10 days before the change if notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home oi'_elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or yourjob
responsibilities), you must notify the probation officer at least 10 days before the change if notifying the probation officer at least l0
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer. '

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or_death to another person such as nunchakus or
lasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or info1rnant without
first getting the pei mission of the court

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. 'l`he probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvr`ew ofProbation and Supervr'sea'
Releose Condir‘r'ons, available at: www.uscourts."ov.

 

Defendant's Signature ' Date

 

 

NDFL 245]3 (Rev. l ll 16) Jiudgrnent in a Criinirial Case
Sheet 3D f Supervised Release

 

DEFENDANT: 'JEREMY RANDONE HARPER-JILES
CASE NUMBER: 3:18c1'6l~0()l/MCR

SP_ECIAL CONI)ITIONS lOF SUPERVISION

l. You will be evaluated for substance abuse and mental health and referred to treatment as determined necessary

through an evaluation process Treatment should include participation in a Cognitive Behavior Tlierapy program.

. You will be tested for the presence of illegal controlled substances or alcohol at any time during the term of
supervision -

2. You will submit your person, property, house, or vehicle, to a search conducted by a United Statcs probation .
officer.‘ Failure to submit to a search may be grounds for revocation of release You must warn any other
occupants that the premises may be subject to searches pursuant to this condition. An officer may conduct a
search pursuant to this condition only when reasonable suspicion exists that you have violated a condition of
your supervision and that the areas to he searched contain evidence of this violation Any search must be
conducted at a reasonable time and in a reasonable manner.

Judgn‘ient-Page 5 of 7

NDFL 2453 (Rev, 11116) Judginent in a Criminal Case
Shcet 5 _ Criminal Monetai'y Penilllics

 

Judgment-»Page g 6 of` 7

 

DEFENDANT: JEREMY RANDONE HARPER-JiLES
CASE NUMBER: ' 3: lllcr6l~00l/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment .iVTA Assessrnent* F inc n ` Restitutioii
TOTALS $ 200.00 $ 0 - none . $ 0 a Waived $ 0 - none
[:l The determination of restitution is defen'ed until . An Amended Ji:dgmeni in a Crimi'nal Case (AO 245€) will be entered _

after such determination
l:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall 1eceive an approximately piopoitioned payment, unless specified otheiwise in

the priority or'dei or percentage payment column below Howeve1, pursuant to l8 U S C. § 3664(i), all nonfederal victims must be paid
befoie the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

l:l Restitution amount ordered pursuant to plea agreement $

l:l 'i`he defendant must pay inteiest on iestitution and a fine of moie than $2, 500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U. S ..C § 3612(t) All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U. S C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:] the interest requirement is waived for the |:l fine l_____l restitution

|:l the interest requirement for the l:l fine l:l restitution is modified as follows:

* Justice fo1 Victims of Tiafficking Act of 2015 Pub L No. 114-22.
** Findings for the total amount of losses are requii ed under Chapters lO9A, llO, l lOA and ll3A of Title lS for offenses committed on or
after September 13 1994, but befo1e April 23, l996. .

NlJFL 245B (Rev. l l/l 6} . Jiidgmcnt in a Crirriinal Case
Slicct 6 j Schedule of Payments

 

` Judgn~ient-~Pagc 7 of mm____7___
DEFENDANT: JEREMY RAN DONE HARPBR-HLES
CASE NUMBER: 3: l 801'61-()0 l./MCR

SCHEDULE OF PAYMENTS

i-laving assessed the defendant’s ability to pay, payment of the total criminal monetaiy penalties $ 200.00 is due as follows:

A §§ Lump sum payment Of $ 20().00 Special Monetary Assessment, due immediately

l:l not later than , or

l:l in accordance with l:l C, l:l D, m E,orr l:l Fbelow; or

B _ l:l Payment to begin immediately (may be combined with l:l C, l:l D, or [l F beiow); or

C Payment in equal (e.g., weekly, monthly qam'rer!y) installments of $ over a period of
(e.g., months or yeni~s), to commence (e,g., 30 or 60 days) after the date of this judgment; or
D l:l Payment in equal w (e.g., weekly, momhly, quarre'riy) installments of $ over a period of
w_ (e.g., nmnfhs or yeain), to commence (e.g., 30 or 60 days) after release from imprisonment to a

tenn of supervision; or

E l:l Payment during the term of supervised release will commence within (e.g., 30 01'60 days) after release from
imprisonment The couit will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [:l Speciai instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
inmate Financial Responsibility Program, are made to the clerl< of the couit._

Thel defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l lJoint and Several'

Defendant and Co-Defendant Names and Case Nuinbers (iach:di‘ng defendant mimbeij, Total Amount, Joint and Several Arnount,
and corresponding payee, if appropriate

El The defendant shall pay the cost of prosecution
l:| The defendant.shall pay the following court cost(s):

}x{ The defendant shall forfeit the defendant’s interest in the following property to the United States:
Preliminary Order of Forfeiture entered on OctoberS[), 2018 (doc. #35).

Payments shall be'applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (¢i) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (S) penalties, and (9) costs, including cost of prosecution and court costs.

